 
 Execution Copy

 
SIXTH AMENDMENT
 
TO
 
NOTE AND WARRANT PURCHASE AGREEMENT
 
THIS SIXTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT, dated as of
January 8, 2009 (the “Amendment”), by and between ISI Security Group, Inc., a
Delaware corporation formerly known as ISI Detention Contracting Group, Inc. and
d/b/a “Argyle Security USA” (successor-by-merger to ISI Security Group, Inc., an
unrelated entity) (the “Company”), and William Blair Mezzanine Capital Fund III,
L.P., a Delaware limited partnership (the “Purchaser”), and Com-Tec Security,
LLC, a Wisconsin limited liability company, and Com-Tec California Limited
Partnership, a Wisconsin limited partnership, solely for purposes of becoming a
“Guarantor” under the Purchase Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, the Company, the Purchaser and the Guarantors (as such term is defined
in the Purchase Agreement (as defined below)) (such Guarantors are parties to
the Purchase Agreement solely for the purposes of Section 8 thereof) previously
entered into that certain Note and Warrant Purchase Agreement, dated as of
October 22, 2004, as amended by that certain (a) Omnibus First Amendment to Note
and Warrant Purchase Agreement and Warrant dated as of November 1, 2005,
(b) Omnibus Second Amendment to Note and Warrant Purchase Agreement and Warrant,
dated as of July 31, 2007, (c) Third Amendment to Note and Warrant Purchase
Agreement, dated as of January 2, 2008, (d) Fourth Amendment to Note and Warrant
Purchase Agreement, dated as of June 25, 2008, and (e) Fifth Amendment to Note
and Warrant Purchase Agreement, dated as of November 13, 2008 (as further
amended, restated, supplemented or otherwise modified from time to time, the
“Purchase Agreement”) (capitalized terms used and not otherwise defined herein
shall have the meaning ascribed thereto in the Purchase Agreement); and
 
WHEREAS, the Company has requested and the Purchaser has agreed to the
amendments to the Purchase Agreement more fully set forth herein;
 
WHEREAS, this Amendment shall constitute a Transaction Document, and these
Recitals shall be construed as part of this Amendment; and
 
WHEREAS, such amendments shall be of benefit, either directly or indirectly, to
the Company.
 
NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth and other good and valuable consideration, the adequacy,
sufficiency and receipt of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.             Amendments to Purchase Agreement.  Upon and after the Sixth
Amendment Effective Date (as defined below):
 
(a)            Section 1.1 of the Purchase Agreement is hereby amended by adding
the following new definitions of the “Sixth Amendment Effective Date” and “Total
Debt” in its proper alphabetical order to read as follows:
 
““Sixth Amendment Closing Date” shall mean January 8, 2009.
 

--------------------------------------------------------------------------------


 
“Total Debt” shall mean all Indebtedness of the Company and its Subsidiaries,
determined on a consolidated basis, excluding (a) Contingent Obligations (except
to the extent constituting Contingent Obligations in respect of the Indebtedness
of a Person other than the Company or any Subsidiary), (b) Hedging Obligations
(as defined in the Loan and Security Agreement), (c) Indebtedness of the Company
to Subsidiaries and Indebtedness of Subsidiaries to the Company or to other
Subsidiaries, and (d) contingent obligations in respect to undrawn Letters of
Credit (as defined in the Loan and Security Agreement).”
 
(b)           Section 1.1 of the Purchase Agreement is hereby amended by
amending and restating the following definitions in their entirety:
 
““Interest Expense” shall mean, for any period, the sum of:  (a) all interest,
charges and related expenses payable with respect to that fiscal period to a
lender in connection with borrowed money or the deferred purchase price of
assets that are treated as interest in accordance with GAAP, plus (b) the
portion of Capitalized Lease Obligations with respect to that fiscal period that
should be treated as interest in accordance with GAAP, plus (c) all charges paid
or payable (without duplication) during that period with respect to any Hedging
Agreements (as defined in the Loan and Security Agreement).
 
“Note” means that certain Third Amended and Restated Senior Subordinated
Promissory Note dated January 8, 2009, in the aggregate original principal
amount of Five Million Nine Hundred Fifty-One Thousand Six Hundred Nine and
00/100 Dollars ($5,951,609), made payable by the Company in favor of the
Purchaser, in substantially the form as set forth in Exhibit A attached hereto,
with appropriate insertions, as may be amended, restated, substituted,
replaced  or otherwise modified from time to time.
 
“Note A” means that certain Third Amended and Restated Senior Subordinated
Promissory Note dated January 8, 2009, in the aggregate original principal
amount of Five Million and 00/100 Dollars ($5,000,000), made payable by the
Company in favor of the Purchaser, in substantially the form as set forth in
Exhibit A-1 attached hereto, with appropriate insertions, as may be amended,
restated, substituted, replaced or otherwise modified from time to time.”
 
(c)           Section 1.1 of the Purchase Agreement is hereby amended by
deleting the definitions of “Fixed Charge Coverage Ratio” and “Fixed Charges” in
their entirety.
 
(d)           Section 4.7(a) of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
 
 
“(a)
Maximum Capital Expenditures.  For the fiscal quarters ending March 31, 2009,
June 30, 2009 and September 30, 2009, the Company and its Subsidiaries, on a
consolidated basis, shall not make Capital Expenditures in excess of $330,000
per fiscal quarter.

 
2

--------------------------------------------------------------------------------


 
(e)           Section 4.7(b) of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(b)  Minimum Fixed Charge Coverage.
 
 
(i)
While a payment blockage period is not in effect under the Senior Subordination
Agreement or any other subordination agreement, as of the end of each of its
fiscal quarters, the Company and its Subsidiaries shall maintain, on a
consolidated basis, a ratio (the “Fixed Charge Coverage Ratio”) of (A) for the
applicable reporting period EBITDA minus the sum of all income taxes paid in
cash by the Company and its Subsidiaries and all Capital Expenditures which are
not financed with Funded Debt, to (B) the sum for such reporting period of
(1) cash Interest Expense paid plus (2) required payments of principal of Total
Debt (including the Facility C Loans (as defined in the Loan and Security
Agreement), but excluding the Facility A Loans and Facility B Loans (each as
defined in the Loan and Security Agreement)), of not less than 1.10 to
1.00.  For the calendar year of 2008, the Fixed Charge Coverage Ratio shall be
based upon cumulative 2008 reporting until December 31, 2008, and thereafter it
shall be measured on a trailing twelve (12) month basis; provided, however, that
in the event the Fixed Charge Coverage Ratio for the applicable reporting period
is at or between .90 to 1.00 and 1.09 to 1.00, the Company shall have the option
(the “Coverage Option”), exercisable one (1) time during the term of this
Agreement, to accrue the Current Interest and default interest due and payable
under the Note (but not under Note A or any other note) “in kind” for two (2)
successive quarterly periods prior to any Event of Default being declared by the
Purchaser hereunder.

 
 
(ii)
While a payment blockage period is in effect under the Senior Subordination
Agreement or any other subordination agreement, as of the end of each of its
fiscal quarters, the Company and its Subsidiaries shall maintain a ratio of
(A) for the applicable reporting period EBITDA minus the sum of all income taxes
paid in cash by the Company and its Subsidiaries and all Capital Expenditures
which are not financed with Funded Debt, to (B) the sum for such reporting
period of (1) cash Interest Expense paid plus (2) required payments of principal
of Total Debt (including the Facility C Loans (as defined in the Loan and
Security Agreement), but excluding the Facility A Loans and Facility B Loans
(each as defined in the Loan and Security Agreement)), provided, however, that
cash Interest Expense and principal paid by Parent on behalf of the Company on
Senior Debt (limited to a $500,000.00 deduction for the period ending
December 31, 2008 and an additional $500,000.00 deduction for the period ending
March 31, 2009) and Subordinated Debt shall be deducted from the sum of cash
Interest Expense and principal payments on Total Debt, of not less than 1.10 to
1.00. For the calendar year of 2008, the Fixed Charge Coverage Ratio shall be
based upon cumulative 2008 reporting until December 31, 2008, and thereafter it
shall be measured on a trailing twelve (12) month basis.”

 
3

--------------------------------------------------------------------------------


 
(f)            Section 4.7(c) of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(c)(i)
Senior Debt to EBITDA.  As of the end of each of its fiscal quarters, the
Company and its Subsidiaries shall maintain a ratio of consolidated Senior Debt
to consolidated trailing twelve (12) month EBITDA of not greater than

 
(a)           2.20 to 1.00 for the fiscal quarter ending December 31, 2008,
(b)           2.50 to 1.00 for the fiscal quarters ending March 31, 2009 and
June 30, 2009, and
(c)           2.20 to 1.00 for the fiscal quarter ending September 30, 2009 and
the fiscal quarters ending thereafter.


 
(ii)
Total Debt to EBITDA.  As of the end of each of its fiscal quarters, the Company
and its Subsidiaries shall maintain a ratio of consolidated Total Debt plus an
amount equal to undrawn Letters of Credit (as defined in the Loan and Security
Agreement) under the Facility A Loan Commitment (as defined in the Loan and
Security Agreement) and any undrawn Letters of Credit under the Facility B Loan
Commitment (as defined in the Loan and Security Agreement) to consolidated
trailing twelve (12) month EBITDA of not greater than

 
(a)           4.40 to 1.00 for the fiscal quarters ending September 30, 2008
through the fiscal quarter ending December 31, 2008,
(b)           5.94 to 1.00 for fiscal quarters ending March 31, 2009,
(c)           5.78 to 1.00for fiscal quarters ending June 30, 2009,
(d)           4.40 to 1.00 for the fiscal quarter ending September 30, 2009, and
(e)           3.85 to 1.00 the fiscal quarters ending thereafter.”
 
; provided, however, that in the event the Company has not exercised the
Coverage Option, the Company shall have the option, exercisable one (1) time
during the term of this Agreement, to accrue the Current Interest and default
interest due and payable under the Note (but not under Note A or any other note)
“in kind” for two (2) successive quarterly periods prior to any Event of Default
being declared by the Purchaser hereunder.
 
2.             Additional Provisions.
 
(a)           On or before January 8, 2009, Argyle Security, Inc. shall
contribute to the Company no less than $3,000,000.00 of capital.  The capital
contribution shall be in a form acceptable to the Purchaser.  The Company shall
pay down from the proceeds of the capital contribution (a) the outstanding
balance of the Facility C Loan (as defined in the Loan and Security Agreement)
under the Loan and Security Agreement by $2,500,000.00, and (b) the outstanding
balance of the Facility A Loan (as defined in the Loan and Security Agreement)
under the Loan and Security Agreement by $500,000.00.  The Company shall not be
required to make the $500,000.00 Facility C Loan (as defined in the Loan and
Security Agreement) installment payment that is due on March 31, 2009 as
required by Section 2.3(c) of the Loan and Security Agreement.  Facility C Loan
(as defined in the Loan and Security Agreement) installment payments required
pursuant to Section 2.3(c) of the Loan and Security Agreement shall resume with
the installment payment due June 30, 2009.
 
4

--------------------------------------------------------------------------------


 
(b)           The Company acknowledges that payment blockage period notices
under certain subordination agreements in connection with certain subordinated
notes have been sent by the Senior Lender to certain subordinated debt holders
listed on the Indebtedness Schedule of the Purchase Agreement.  The Company
represents and warrants that it will not make principal and interest payments on
such subordinated Indebtedness until the Company complies with the financial
covenants set forth in Sections 4.7 of the Purchase Agreement (before giving
effect to this Amendment) that are calculated in accordance with Section 4.7 of
the Purchase Agreement.
 
(c)           Pursuant to the provisions and in satisfaction of the terms set
forth in the Waiver dated December 24, 2008 (the “Waiver”), the Company hereby
withdraws its Option Election (as defined in the Waiver).  By signing below, the
Purchaser acknowledges that the provisions of the Waiver are satisfied and that
the Option Election is no longer in effect and shall, in the future, be
available to the Company pursuant to the terms and conditions of this Amendment
and the Purchaser waives compliance with the financial covenants set forth in
Sections 4.7(c) of the Purchase Agreement for the period ending on each of
September 30, 2008 and December 31, 2008. This waiver is effective only for the
specific instances provided for under this Amendment.
 
3.            Joinder of Guarantors.  Each of Com-Tec Security, LLC, a Wisconsin
limited liability company, and Com-Tec California Limited Partnership, a
Wisconsin limited partnership, hereby agrees to become a party to the Purchase
Agreement and agrees to be bound by all of the terms, conditions, obligations
and covenants contained therein that apply to “Guarantors” thereunder,
including, without limitation, the provisions of Section 8 of the Purchase
Agreement.
 
4.            Representations and Warranties.  In order to induce the Purchaser
to agree to the amendments to the Purchase Agreement described in Section 1 of
this Amendment, the Company makes the following representations and warranties,
which shall survive the execution and delivery of this Amendment:
 
(a)           No Event of Default has occurred and is continuing and no Event of
Default will exist immediately after giving effect to the amendments contained
herein;
 
(b)           Each of the representations and warranties set forth in Section 5
of the Purchase Agreement are true and correct as though such representations
and warranties were made at and as of the Amendment Effective Date, except to
the extent that any such representations or warranties are made as of a
specified date or with respect to a specified period of time, in which case such
representations and warranties shall be made as of such specified date or with
respect to such specified period.  Each of the representations and warranties
made under the Purchase Agreement shall survive to the extent provided therein
and not be waived by the execution and delivery of this Amendment;
 
5

--------------------------------------------------------------------------------


 
(c)           The Company is a duly organized, validly existing Delaware
corporation and has the power and authority to execute, deliver and carry out
the terms and provisions of this Amendment, and has taken or caused to be taken
all necessary corporate action to authorize the execution, delivery and
performance of this Amendment;
 
(d)           No consent of any other Person or filing or action by any
governmental authorities, is required to authorize the execution, delivery and
performance of this Amendment;
 
(e)           This Amendment has been duly executed by a duly authorized
signatory on behalf of the Company and constitutes the legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, except as
enforcement thereof may be subject to the effect of any applicable
(i) bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and (ii) general principals of equity; and
 
(f)           The execution and delivery and performance of the agreements in
this Amendment will not violate any law, statute or regulation applicable to the
Company or any order or decree of any governmental authorities, or conflict with
or result in the breach or any contractual obligation of the Company.
 
5.             Conditions Precedent to Effectiveness of the Amendment.  The
amendments described in Section 1 above are subject to the satisfaction of (or
waiver by the Purchaser in its sole discretion) the following conditions
precedent:
 
(a)           The Company shall have entered into an amendment to the Loan and
Security Agreement on terms satisfactory to the Purchaser;
 
(b)           The Company shall have executed and delivered to the Purchaser
this Amendment;
 
(c)           The Company shall have executed and delivered to the Purchaser a
Third Amended and Restated Senior Subordinated Promissory Note and an Amended
and Restated Senior Subordinated Promissory Note, in the forms of the attached
Exhibit A and Exhibit A-1, respectively;
 
(d)           The Guarantors shall have executed and delivered to the Purchaser
a Reaffirmation of Guaranty Agreement in the form attached to this Amendment;
and
 
(e)           The Company shall have executed and delivered such other documents
and instruments that the Purchaser may reasonably request to effect the purposes
of this Amendment.
 
6.             Effectiveness.  The amendments to the Purchase Agreement
contained in Section 1 of this Amendment shall become effective as of the Sixth
Amendment Effective Date (as defined in the Purchase Agreement) after the
Purchaser shall have received this Amendment, executed and delivered by the
Company and the Purchaser and all of the conditions precedent have been
satisfied.
 
7.             Expenses.  The Company agrees to pay on demand all reasonable
costs and expenses, including filing and recording fees, incurred by the
Purchaser in connection with the preparation, execution and delivery of this
Amendment, and any other documents or instruments which may be delivered in
connection herewith, including without limitation, the reasonable fees and
expenses of Vedder Price P.C., counsel for the Purchaser.
 
6

--------------------------------------------------------------------------------


 
8.             Counterparts.  This Amendment may be executed in counterparts and
by different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which, when
taken together, shall constitute one and the same instrument.  Faxed or emailed
signatures of this Agreement shall be binding on the parties.  Each party shall
promptly send to the other party signed originals of faxed or emailed signatures
to this Agreement.
 
9.             Ratification.  The Purchase Agreement, as amended by this
Amendment, is and shall continue to be in full force and effect and is hereby in
all respects confirmed, approved and ratified.  Except as amended hereby, all
terms and conditions of the Purchase Agreement remain the same.
 
10.           Release.  In consideration of the amendments provided herein, the
Company releases and discharges the Purchaser, and its directors, officers,
employees, agents, successors and assigns from all claims and causes of action
of any nature whatsoever, which the Company, its successors and assigns ever had
or have as of the date hereof against the Purchaser that arise, directly or
indirectly, out of or are related to the Purchase Agreement.  The Company
acknowledges that the Obligations arising under the Purchase Agreement are not
subject to any such counterclaim, offset, defense or rights of recoupment
against the Purchaser.
 
11.            Governing Law.  The rights and duties of the Company and the
Purchaser under this Amendment shall be governed by the law of the State of
Illinois.
 
12.           Reference to Purchase Agreement.  From and after the Amendment
Effective Date, each reference in the Purchase Agreement to “this Purchase
Agreement”, “hereof”, “hereunder” or words of like import, and all references to
the Purchase Agreement in any and all agreements, instruments, documents, notes,
certificates and other writings of every kind and nature, shall be deemed to
mean the Purchase Agreement as modified and amended by this Amendment.
 


[The remainder of this page is left blank intentionally.]
 
7

--------------------------------------------------------------------------------


 
Signature Page to Sixth Amendment to Note and Warrant Purchase Agreement
 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their authorized officers as of the date first written above.
 

COMPANY:  
PURCHASER:
              ISI SECURITY GROUP, INC., a Delaware corporation formerly known as
ISI Detention Contracting Group, Inc. and d/b/a “Argyle Security USA”   WILLIAM
BLAIR MEZZANINE CAPITAL FUND III, L.P.                               By:  
William Blair Mezzanine Capital
        Partners III, L.L.C.,
  By:   /s/ Sam Youngblood      
its General Partner
  Name:   Sam Youngblood          Title:   President                By:       
/s/ Terrance M. Shipp          Name:   Terrance M. Shipp     
 
  Title:   
Managing Director
 

 
 
GUARANTORS:
                         
COM-TEC SECURITY, LLC,
a Wisconsin limited liability company
                            By:  Metroplex Control Systems, Inc., its General
Partner              
 
  By:   /s/ Sam Youngblood      
 
  Name:   Sam Youngblood         Title:   CEO        

 
 
COM-TEC CALIFORNIA LIMITED
PARTNERSHIP, a Wisconsin limited partnership
             
 
  By:   /s/ Sam Youngblood      
 
  Name:   Sam Youngblood         Title:   CEO        

 

--------------------------------------------------------------------------------



 


REAFFIRMATION OF GUARANTY AGREEMENT
 
The undersigned (a) acknowledges receipt of a copy of the Sixth Amendment to
Note and Warrant Purchase Agreement, dated January 8, 2009, by and between ISI
Security Group, Inc. and William Blair Mezzanine Capital Fund III, L.P., a
Delaware limited partnership, (b) consents to such amendments and all prior
amendments and each of the transactions referenced therein, and (c) hereby
reaffirms its obligations as a Guarantor under the Purchase Agreement in favor
of William Blair Mezzanine Capital Fund III, L.P., a Delaware limited
partnership.
 


Dated as of January 8, 2009
 
DETENTION CONTRACTING GROUP, LTD.,
a Texas limited partnership
                  By: 
ISI DETENTION CONTRACTING GROUP, INC.,
a Texas corporation,
its general partner
                            By:   /s/ Sam Youngblood      
 
  Name:   Sam Youngblood         Title:   CEO        

 
 
ISI DETENTION CONTRACTING
GROUP, INC., a Texas corporation
             
 
  By:   /s/ Sam Youngblood      
 
  Name:   Sam Youngblood         Title:   CEO        


ISI DETENTION CONTRACTING
GROUP, INC., a California corporation
             
 
  By:   /s/ Sam Youngblood      
 
  Name:   Sam Youngblood         Title:   CEO        

 

--------------------------------------------------------------------------------


 
Signature Page to Reaffirmation of Guaranty Agreement
 
ISI DETENTION CONTRACTING
GROUP, INC., a New Mexico corporation
             
 
  By:   /s/ Sam Youngblood      
 
  Name:   Sam Youngblood         Title:   CEO        

 
 
ISI DETENTION SYSTEMS, INC.,
a Texas corporation
             
 
  By:   /s/ Sam Youngblood      
 
  Name:   Sam Youngblood         Title:   CEO        

 
 
ISI DETENTION SYSTEMS, LTD.,
a Texas limited partnership
                  By: 
ISI DETENTION SYSTEMS, INC.,
a Texas corporation,  its general partner
                              By:   /s/ Sam Youngblood      
 
  Name:   Sam Youngblood         Title:   CEO        

 


METROPLEX CONTROL SYSTEMS, INC.,
a Texas corporation, (f/k/a ISI Metroplex Controls, Inc.)
           
 
  By:   /s/ Sam Youngblood      
 
  Name:   Sam Youngblood         Title:   CEO        

 
 
ISI CONTROLS, LTD.,
a Texas limited partnership
                  By: 
METROPLEX CONTROL SYSTEMS, INC.,
a Texas corporation, its general partner
                            By:   /s/ Sam Youngblood      
 
  Name:   Sam Youngblood         Title:   CEO        

 

--------------------------------------------------------------------------------


 
Signature Page to Reaffirmation of Guaranty Agreement

METROPLEX COMMERCIAL FIRE AND
SECURITY ALARMS, INC., a Texas corporation
           
 
  By:   /s/ Sam Youngblood      
 
  Name:   Sam Youngblood         Title:   CEO        


MCFSA, LTD.,
a Texas limited partnership
                  By: 
METROPLEX COMMERCIAL FIRE AND
SECURITY ALARMS, INC., a Texas
corporation, its general partner
                            By:   /s/ Sam Youngblood      
 
  Name:   Sam Youngblood         Title:   CEO        


ARGYLE SECURITY, INC.,
a Delaware corporation
           
 
  By:   /s/ Donald F. Neville    
 
  Name:   Donald F. Neville         Title:   Chief Financial Officer        

 

--------------------------------------------------------------------------------


 
 
EXHIBIT A
 
Third Amended and Restated Senior Subordinated Promissory Note
 
A-1

--------------------------------------------------------------------------------


 
EXHIBIT A-1
 
Amended and Restated Senior Subordinated Promissory Note
 
A1-1

--------------------------------------------------------------------------------


 